KeewiN, J.
Counsel for appellant insists that,, upon the findings made and the undisputed facts, plaintiff is entitled to reversal on the ground that the transaction between plaintiff and defendant in taking security for the debt in question amounted to interstate commerce.
The piano in question was brought into Wisconsin under a *554conditional bill of sale, tbe title remaining in tbe foreign corporation, and was an article of interstate commerce all tbe time that it remained unpaid for in tbe bands of tbe original purchaser, Procknow. F. A. Patrick & Co. v. Deschamp, 145 Wis. 224, 129 N. W. 1096; S. F. Bowser & Co. v. Schwartz, 152 Wis. 408, 140 N. W. 51; St. Louis C. P. Co. v. Christopher, 152 Wis. 603, 140 N. W. 351.
The conditional bill of sale was filed with tbe city clerk at Marshfield, which was Procknow’s place of business and residence and tbe proper place of filing under sec. 2311, Stats. Tbe transfer of tbe piano by Procknow to tbe defendant and its removal to Park Falls did not prejudice the plaintiff’s rights. Bailey v. Costello, 94 Wis. 81, 68 N. W. 663. Tbe appellant bad a right to follow its property to Park Falls and collect tbe balance due thereon under tbe conditional sale. Tbe transaction which occurred between plaintiff and defendant merely involved tbe collection of tbe plaintiff’s claim upon the property secured to it by tbe conditional sale. Tbe transaction by which plaintiff assented to tbe transfer and the taking of additional security by way of conditional agreement, whereby tbe title was still to remain in plaintiff,' amounted to a taking of security and holding tbe property as an article of interstate commerce until the debt was paid. F. A. Patrick & Co. v. Deschamp, supra. As said in tbe Patrick & Co. Gase: “So long as it appears that tbe security is taken for tbe bona fide purpose of securing and collecting an interstate commerce debt and is being enforced by ordinary and lawful methods for that purpose alone, tbe statute referred to can have no application.”
In tbe case at bar tbe title to tbe instrument never passed to any one in this state, and tbe piano always retained its status as an article of interstate commerce. Under such circumstances a foreign corporation, without compliance with the statute, may take security in this state for debts due by residents of this state. Charter Oak L. Ins. Co. v. Sawyer, 44 *555Wis. 387; Chicago T. & T. Co. v. Bashford, 120 Wis. 281, 97 N. W. 940.
Counsel for respondent relies strongly upon Duluth M. Co. v. Clancy, 139 Wis. 189, 120 N. W. 854, and Sprout, Waldron & Co. v. Amery M. Co. 162 Wis. 279, 156 N. W. 158. We think these cases are clearly distinguishable from the instant case. In the Duluth M. Co. Case the goods were shipped by a resident of another state to his commission agent in Wisconsin, not in response to an order from the factory, but to be held as part of his stock of commission goods in Wisconsin, and it was held that the sale and delivery thereof by the commission agent was not a transaction of interstate commerce. A careful examination of the Sprout, Wal-dron & Co. Case will also show that it is not controlling in the instant .case.
By the Court. — The judgment of the court below is reversed, and the cause remanded for further proceedings according to law.